Citation Nr: 0322063	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for 
erythematous vesicular rash, based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985; he then went into the National Guard and, in December 
1990, he was recalled to active duty and served until January 
1992 in support of Desert Shield/Desert Storm, to include 
deployment to the Persian Gulf, from December 1990 to June 
1991.  At separation from active duty, he returned to 
National Guard status, from which he was discharged in 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board, in a September 2002 decision, denied service 
connection for hypertension, with atrial fibrillation; for 
right parietal arteriovenous malfunction, with headaches; and 
for sleep disturbance, sleep apnea.  


REMAND

The September 2002 decision noted that the Board was taking 
additional development on the issue of entitlement to a 
compensable disability rating for erythematous vesicular 
rash, based on an initial award, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The veteran was 
notified of the Board's action and informed that a separate 
decision would be issued addressing the PTSD issue.  

However, in the recently decided Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Court held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that it was contrary to the 
requirement of 38 U.S.C.A. § 7104(a) (West 2002) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

In this case, the additional evidence received by the Board 
pursuant to its additional development of the above-mentioned 
issue consists of the report of the veteran's March 2003 VA 
dermatology examination, to include the examining physician's 
opinions.  The veteran has not had the benefit of initial 
consideration of this evidence by the RO, nor has the Board 
received from him a waiver of initial consideration of this 
additional evidence by the RO.  Further, the Board did not 
receive, although requested from the veteran, the name, 
address and dates of treatment from any health care provider, 
VA or private, who has treated him for erythematous vesicular 
rash since June 1999.  

The veteran's erythematous vesicular rash is rated under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806, of VA's 
Schedule for Rating Disabilities.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin, including 
dermatitis and eczema.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  

In deciding such case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and only the earlier 
version of the regulation for the period prior to the 
effective date of the change may be applied.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

The RO, in a rating decision dated in January 2000, granted 
service connection for erythematous vesicular rash, assigning 
the disability a noncompensable rating, effective from June 
1999, the date of receipt of the veteran's claim.  The 
veteran expressed his dissatisfaction with the noncompensable 
rating.  Hence, the Board has recharacterized the issue as 
entitlement to a compensable rating for the disability based 
on an initial award.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

The Board also offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request he provide the name, address and 
dates of treatment from any health care 
provider, VA or private, who has treated 
him for erythematous vesicular rash since 
June 1999.  Following appropriate 
procedures, copies of the indicated 
medical records are to be obtained and 
incorporated in the veteran's claims 
file.  If the requested records are not 
available or otherwise unattainable, a 
notation to that effect is to be placed 
in the claims file and the veteran and 
his representative so notified.  

3.  Following the completion of the 
above-mentioned procedures, the RO should 
adjudicate the issue of entitlement to a 
compensable rating for erythematous 
vesicular rash, to include the additional 
medical evidence received by the Board 
while the claim was on appeal, under the 
applicable criteria in effect both prior 
to and as of August 30, 2002, see Dudnick 
v. Brown, 10 Vet. App. at 79, and with 
consideration of the appropriateness of 
its initial evaluation under the 
applicable rating criteria in conjunction 
with the submission of additional 
evidence at various times while the 
appeal is pending, see Fenderson, 12 Vet. 
App. at 126.  

4.  If the action taken on the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on remand.  

5.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


